DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. USPG Pub No. US 2016/0216659 in view of Shimura USPG Pub No.: US 2014/0076878.
Regarding Claim 1, Ikegami teaches a heating device and an image processing apparatus (see figure 6A), comprising: 
a rotatable cylindrical film (13); 
a heater (figure 1, 11) facing an inner surface of the cylindrical film on a first side of the heater (see figures 1 and 6), 
wherein the heater extends along a longitudinal direction and includes a plurality of heating elements (11 which includes multiple other heating elements 11b) arranged in a line along the longitudinal direction (seen in figure 6B), and 
the heating elements include a first heating element and one or more second heating elements (seen in figure 1); and 
a heat conductor (figure 1, 24) on a second side of the heater opposite the first side (see figure 1), the heat conductor extending along the longitudinal direction (seen in figure 6B). 
Ikegami is silent in explicitly disclosing the heating elements that are independently controllable with respect to the first heating element.  However, Shimura teaches the heating elements that are independently controllable with respect to the first heating element (see [0033] and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Ikegami such that the plurality of heating elements are independently controllable from one another in order to implement a safety element that can turn off independent portions of the heater during abnormalities (see Shimura [0041]). 
Regarding Claim 13, Ikegami teaches an image processing apparatus (see figure 5), comprising: 
a heating device (see figure 6A) including: 
a rotatable cylindrical film (13), 
a heater (figure 1, 11) facing an inner surface of the cylindrical film on a first side of the heater (see figures 1 and 6), 
wherein the heater extends along a longitudinal direction and includes a plurality of heating elements arranged in a line along the longitudinal direction (seen in figure 6B), and 
the heating elements (11 which includes multiple other heating elements 11b) include a first heating element and one or more second heating elements (seen in figure 6B), and 
a heat conductor (figure 1, 24) on a second side of the heater opposite the first side, the heat conductor extending along the longitudinal direction (seen in figure 6B).
However, Ikegami is silent in explicitly disclosing a controller configured to control the heating device for an image processing operation, wherein the controller controls the second heating elements independently with respect to the first heating element.  However, Shimura teaches a controller configured to control the heating device for an image processing operation, wherein the controller controls the second heating elements independently with respect to the first heating element (see [0033] and figure 3; also see figure 4, 420 which is the CPU).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Ikegami such that the plurality of heating elements are independently controllable from one another in order to implement a safety element that can turn off independent portions of the heater during abnormalities (see Shimura [0041]).
Regarding Claim 2 and 14, Shimura, as applied above in claims 1 and 13 respectively, teaches wherein the second heating elements include a pair of end heating elements (see figure 3A in which the heating blocks are segmented).
Regarding Claim 3 and 15, Shimura, as applied above in claims 2 and 14 respectively, teaches wherein the first heating element is arranged between the pair of end heating elements (seen in figure 3A).
Regarding Claim 4 and 16, Ikegami, as applied above in claims 1 and 13 respectively, teaches the heating device according to claim 1 and 13, further comprising: a first grease layer between the heat conductor and the heater (see figure 1, 25 which is the grease layer).
Regarding Claim 8 and 20, Ikegami, as applied above in claims 4 and 16 respectively, teaches The heating device according to claims 4 and 16, further comprising: a second grease layer on the inner surface of the cylindrical film (grease forms in the Groove portions of the fixing device as seen in figure 2, but that also exist in the embodiment in figure 1, which would be on the inner surface of the cylindrical film).
Regarding Claim 9, Ikegami, as applied above in claims 8 respectively, teaches wherein the second grease layer includes the same material as the first grease layer (seen in figures 1 and 2 in which it is the same grease that exists in different portions of the device).
Regarding Claim 10, Ikegami, as applied above in claims 8 respectively, teaches wherein one of the heating elements contacts the second grease layer (seen in figures 1-2).
Regarding Claim 11, Ikegami teaches the heating device according to claim 1, further comprising: a roller that forms a nip with the cylindrical film through which an object to be heated passes (seen in figures 6A and 6B).
Regarding Claim 12, Shimura, as applied above in Claim 1, teaches further comprising: a first temperature sensor which contacts the heat conductor (see figure 7A, in which the backside of the heater meets this limitation).
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. USPG Pub No. US 2016/0216659 in view of Shimura USPG Pub No.: US 2014/0076878 and further evidenced by Molycote® HP-300 Grease Product Information.
Regarding Claim 5 and 17, Ikegami, as applied above in claims 4 and 16 respectively, teaches The heating device according to claim 4 and 16, wherein the first grease layer has a consistency grade less than or equal to three (see [0030] which discloses that the grease used in the embodiment of figure 1 is HP-300 manufactured by Dow Corning Toray Co.. This particular grease has a consistency grade, i.e. NLGI number, of 2 which is less than 3 and thus meets the claimed limitation, as evidenced by the attached specification sheet for Dow Corning HP-300 grease).
Regarding Claim 6 and 18, Ikegami, as applied above in claims 4 and 16 respectively, teaches The heating device according to claims 4 and 16, wherein the first grease layer does not contain a thermally conductive filler (again, see [0030] and see the HP-300 specification sheet that states the composition of HP-300 grease being limited to only PFPE oil and PTFE thickener. Therefore, does not contain thermally conductive filler).
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. USPG Pub No. US 2016/0216659 in view of Shimura USPG Pub No.: US 2014/0076878 in further view of Imaizumi et al. U.S.P.G. Pub. No.: US 2018/0284664.
Regarding Claim 7 and 19, Ikegami, as applied above in claims 4 and 16 respectively, but is silent in explicitly disclosing wherein the first grease layer has a thermal conductivity less than 1 W/m-K. However, Imaizumi teaches a grease layer having a thermal conductivity less than 1 W/m-K (see [0028], which discloses a thermal conductivity for grease of .9 W/m-K, which meets the limitation). It would have been obvious to one of ordinary skill in the art at the time of filing to have implemented a grease with a thermal conductivity of less than 1 W/m-K in order to prevent malfunction and operating delay (discussed in Imaizumi [0028)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852